Title: From Thomas Jefferson to John Quincy Adams, 23 March 1826
From: Jefferson, Thomas
To: Adams, John Quincy


Dear Sir
Monticello
Mar. 23. 26.
My grandson, Th: Jefferson Randolph, bearer of this letter being on a journey to the North, I could not permit him to pass thro’ Washington, without enjoining on him the duty of paying his respects to you. I presume he will find you approaching the close of your winter’s campaign, a term as welcome to the civil as military officer. I am glad to avail myself at the same time of the occasion of renewing to you the assurances of my high consideration and esteem.Th: Jefferson